    Case: 4:20-cv-01238-ACL Doc. #: 5 Filed: 09/17/20 Page: 1 of 3 PageID #: 21



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

SANDRA MERRITT,                                     )
                                                    )
                   Petitioner,                      )
                                                    )
         v.                                         )          No. 4:20-CV-1238-ACL
                                                    )
ANGELA MESMER,                                      )
                                                    )
                   Respondent.                      )

                                   MEMORANDUM AND ORDER

         This matter is before the Court on petitioner's petition for writ of habeas corpus pursuant

to 28 U.S.C.§ 2254. The petition appears to be barred by§ 2254's one-year limitations period,

and the Court will order petitioner to show cause why the petition should not be dismissed.

         On December 10, 2014 in the City of St. Louis Circuit Court, petitioner pled guilty to

robbery in the first. degree, armed criminal action, burglary in the first degree, two counts of

kidnapping, and tampering with a victim or witness or attempted tampering with a victim in a

felony prosecution. See Missouri v. Merritt, No. 1422-CR0l 743 (St. Louis City Cir. Ct. Dec. 10,

2014).        On January 30, 2015, the court sentenced petitioner to life imprisonment. 1 Petitioner

did not file a direct appeal.

         On June 8, 2015, petitioner filed a state court petition for post-conviction relief under

Missouri Supreme Court Rule 29.035. The sentencing court denied petitioner's motion on June




1 Petitioner was sentenced to life imprisonment on the robbery charge, to run concurrently with
thirty-year sentences on the armed criminal action, burglary, and kidnapping charges, and a fifteen­
year sentence on the tampering charge. Missouri v. Merritt, No. 1422-CR0l 743 (St. Louis City
Cir. Ct. Jan. 30, 2015).
                                                -1-
   Case: 4:20-cv-01238-ACL Doc. #: 5 Filed: 09/17/20 Page: 2 of 3 PageID #: 22



23, 2017. Petitioner appealed. Petitioner's state court petition for habeas corpus was denied by

the Missouri Court of Appeals on April 24, 2018. See Merritt v. State of Missouri, 552 S.W.3d

718 (Mo. Ct. App. 2018). On August 21, 2018, the Missouri Supreme Court denied petitioner's

application to transfer the case from the Missouri Court of Appeals.

       Petitioner filed the instant§ 2254 petition on September 9, 2020.

       Under 28 U.S.C.§ 2244(d):

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed, if the applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

       The instant petition has been filed after the expiration of the one-year time limit set by §

2244(d). Petitioner acknowledges this in her petition, but states her petition should not be barred

by the statute of limitations "because of COVID-19." She does not provide any details as to why


                                                -2-
    Case: 4:20-cv-01238-ACL Doc. #: 5 Filed: 09/17/20 Page: 3 of 3 PageID #: 23



COVID-19 interfered with her filing of the petition. In fact, the statute of limitations for

petitioner's petition had already run on March 13, 2020 when Missouri Governor Mike Parson

declared a state of emergency related to COVID-19. As a result, the Court will order petitioner

to show cause why the petition should not be dismissed as time-barred. See Day v. McDonough,

547 U.S. 198, 209 (2006) (district court must give notice to petitioner before sua sponte dismissing

petition as time-barred).

       Accordingly,

       IT IS HEREBY ORDERED that petitioner shall show cause, in writing and no later than

thirty days from the date of this Order, why this action should not be dismissed as time-barred.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, this action

will be dismissed.

       Dated this     1'7 f(     day of September, 2020.




                                                  STEPHEN N. LIMBAUGH,          JR.
                                                  SENIOR UNITED STATES DISTRICT WDGE




                                                -3-
